 

IN THE UNITED STATES DISTRICT COURT
‘STRICT dQ THE NORTHERN DISTRICT OF TEXAS

COAT rE DALLAS DIVISION
FILED
UNITED STATES OF AMERICA §
2021 MAY 25 PM 1:21 §
VS, § CASE NO.: 3:19-CR-346-K (03)
§

JUVERSE DEL BosouE———— §

REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

JUVENAL DELBOSQUE, by consent, under authority of United States v. Dees, 125 F.3d 261 (5th
Cir. 1997), has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to
Count 1 of the 1-Count Indictment, filed on July 24, 2019. After cautioning and examining Defendant
Juvenal Delbosque, under oath concerning each of the subjects mentioned in Rule 11, I determined that
the guilty plea was knowledgeable and voluntary and that the offense charged is supported by an
independent basis in fact containing each of the essential elements of such offense. I therefore recommend
that the plea of guilty be accepted, and that Defendant Juvenal Delbosque, be adjudged guilty of
Conspiracy to Possess With Intent to Distribute a Schedule II Controlled Substance, in violation of
21 USC § 846[21 USC § 841(a)(1) and (b)(1)(A)(viii)], and have sentence imposed accordingly. After
being found guilty of the offense by the district judge.

The defendant is currently in custody and should be ordered to remain in custody.
a The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear

and convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

Qo The Government does not oppose release.

Qo The defendant has been compliant with the current conditions of release.

a I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to
any other person or the community if released and should therefore be released under § 3142(b) or
(c).

o The Government opposes release.

ao The defendant has not been compliant with the conditions of release.

o If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

a The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there

is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly
shown under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the
community if released.

Signed May 25, 2021. :
(Le tulle

IRMA C. RAMIREZ
UNITED STATES MAGISTRATE JUDGE

NOTICE
Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date

of its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. §636(b)(1)(B).
